DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 9-12, 16, 18, 20, 23,2 9-32, 35, 42-43, 51 and 54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with wherein the nonwoven laid scrim fabric is flexible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 9, 11-12, 16, 18, 20, 23, 29-32, 35, 42-43, 51 and 54 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Krulic et al. (US20060121805), and further in view of Obeshaw et al. (US20020006523). 
As to claim 1.    Krulic et al. (US20060121805) discloses a nonwoven laid scrim fabric without stitching consists of (see e.g. non-woven, multi-axial, multi-later reinforcement fabric having upper and lower layers of netting in Par. 20, Fig 2):
at least two carriers comprising a 0/90 scrim, wherein the 0/90 scrim consists of(see e.g. two netting layer 18 in Fig 2 corresponds to the claimed two carriers, netting layer acts as a carrier layer in Par. 29, and netting can be nonwoven fabric in Par. 30, netting fabric also be added by employing unidirectional fiber in Par. 44, non-woven yarns as laid-out relative to the machine direction of +90 degree/-90 degree in Par. 9. 0 degrees/90 degrees relative to a fabric-making machine in Par. 25. First layer of filament yarn is applied to form a +90 degrees/-90 degrees layer of adhesive film-covered filaments forming layered yarn fabric in Par. 9):
a first set of yarns extending generally parallel to a main direction(see e.g. netting fabric has two set of yarns in Fig 2, netting fabric also be added by employing unidirectional fiber in Par. 44, 0 degrees/90 degrees relative to a fabric-making machine in Par. 25); and 
a second set of yarns extending generally parallel to a cross direction directly in contact with and generally perpendicular to the first set of yarns in the main direction(see e.g. netting fabric has two set of yarns in Fig 2, netting fabric also be added by employing unidirectional fiber in Par. 44, 0 degrees/90 degrees relative to a fabric-making machine in Par. 25), wherein the at least the first set of yarns comprises a same distance between adjacent yarns of the first set of yarns, the at least second set of yarns comprises a same distance between adjacent yarns of the second set of yarns, or combination thereof(see e.g. the spacing of the yarns in the netting material may be within the range of about 5 mm to about 75 mm in Par. 30. Krulic et al. does not require the spacing of the yarns in the netting to be variable, thus it would have been obvious for a person with ordinary skills in the art to pick the yarns that have same distance between adjacent yarns in order to create a netting has uniform strength at all directions); 

           
    PNG
    media_image1.png
    511
    525
    media_image1.png
    Greyscale

an angled scrim directly in contact with at least one carrier(see above Fig., furthermore 12&16 corresponds to the claimed angled scrim), the angled scrim consisting of an assembly of filaments at an off-angle measured relative to the cross direction between 5 and 85 degrees(see above Fig., furthermore the netting material fabric is laid at angles ranging from 0 degrees to 90 degrees with respect to the second layer of non-woven, unidirectional fabric, and preferably at an average angle of about 45 degrees with respect to said second layer of non-woven, unidirectional fabric in Par. 30, which is also discussed in claim 9,), wherein the assembly of filaments comprise at least one first assembly of filaments and at least one second assembly of filaments, wherein the at least one first assembly of filaments is oriented at a first angle, and the at least one second assembly of filaments is oriented at a second angle, wherein the first angle is different from the second angle(see e.g. above Fig. furthermore, 12 and 16 are at different angle relative to the main direction in Fig 2. If the carrier laid on the filament at 45 degree, because first filament cross the second filament at 90 degree, then the first assembly would be 45 degree, + or -, the second assembly would be also 45 degree, but would be – or + instead, which is also discussed in claim 29); and 
a coating to provide a bond between adjacent layers (see e.g. the applicant did not specify which layer. Examiner understand as each carrier can be considered as a layer, the angled scrim can be considered as a layer. Thus the coating can be in between carrier-carrier layers, carrier-scrim layers or scrim-scrim layers. The netting holds the top layer of filament yarn in place as the liquid resin is applied and penetrates the fabric in Par. 15, unidirectional fabric of filaments having coating and the layers of fabric being held by the adhesive between the first layer of fabric and the second layer of fabric in Par. 26, the netting material held together by a polymeric adhesive coating in Par. 16).
Krulic discloses it can repeat the overlaying and liquid resin application steps to form a laid-up article of the thickness desired in Par. 52. Thus it would have been obvious for person with ordinary skills in the art to add additional unidirectional fabric web 12 & 16 in Fig 2 underneath or above carriers.
Krulic does not explicitly disclose there are at least two angled scrims the at least first assembly of filaments comprises a plurality of filaments at a positive value and a negative value of the first angle, the at least second assembly of filaments comprises a plurality of filaments at a positive value and a negative value of the second angle, wherein the first angle is different from the second angle. 
In more details: Krulic does not discloses at least two angled scrims directly in contact with at least one carrier, the angled scrims consisting of an assembly of filaments at an off-angle measured relative to the cross direction between 5 and 85 degrees, wherein the assembly of filaments comprise at least one first assembly of filaments and at least one second assembly of filaments, wherein the at least one first assembly of filaments is oriented at a first angle, the at least first assembly of filaments comprises a plurality of filaments at a positive value and a negative value of the first angle and the at least one second assembly of filaments is oriented at a second angle, the at least second assembly of filaments comprises a plurality of filaments at a positive value and a negative value of the second angle, wherein the first angle is different from the second angle. 
Obeshaw et al. (US2002006523) discloses fiber reinforcement laminate (see e.g. Par. 21) is preferred use a plurality of layers with complementary orientations to balance intrinsic stresses in the layers.  To be complementary, the fibers in successive layers should be symmetric and balanced (e.g., by having the fibers offset from the sheet axis by equal and opposite amounts from one layer to another) as shown in FIG. 2 and Par. 27. The fibers can also be oriented to meet the design parameters of the component into which they are being incorporated, e.g., to optimize the structural strength against the expected load.  The fibers could be oriented at any suitable angle, including at angles ranging from about 0 to about 90 degrees, including in .+-.15, .+-.30, .+-.45, .+-.60, and .+-.75 degrees, or as otherwise known in the art(see e.g. Par. 27)


    PNG
    media_image2.png
    419
    762
    media_image2.png
    Greyscale

Both Krulic and Obeshaw et al. are analogous in the field of fiber reinforcement laminate, it would have been obvious for a person with ordinary skills in the art to modify the angled scrim in Krulic such that it can at least 2, 4, 6 different angled scrims symmetric and balanced by having the fibers offset from the sheet axis by equal and opposite amounts from one layer to another, wherein oriented at any suitable angle, including at angles ranging from about 0 to about 90 degrees, including in .+-.15, .+-.30, .+-.45, .+-.60, and .+-.75 degrees, or as otherwise known in the art as taught by Obeshaw in order for the oriented filament fibers to meet the design parameters of the component into which they are being incorporated, e.g., to optimize the structural strength against the expected load as suggested by Obeshaw. 
Thus Krulic in view of Obeshaw et al. teaches the claim limitation of “At least two angled scrims directly in contact with at least one carrier, the angled scrims consisting of an assembly of filaments at an off-angle measured relative to the cross direction between 5 and 85 degrees, wherein the assembly of filaments comprise at least one first assembly of filaments and at least one second assembly of filaments, wherein the at least one first assembly of filaments is oriented at a first angle, the at least first assembly of filaments comprises a plurality of filaments at a positive value and a negative value of the first angle and the at least one second assembly of filaments is oriented at a second angle, the at least second assembly of filaments comprises a plurality of filaments at a positive value and a negative value of the second angle, wherein the first angle is different from the second angle”
Krulic in view of Obeshaw et al. further discloses wherein the nonwoven laid scrim fabric is flexible (see e.g. Krulic et al. also disclose fabric, examples of articles which may be produced according to the present invention include sports equipment such as rackets and boat hulls, automobile panels, and aircraft wings and fuselage (see e.g. Par. 62). boat and aircraft wing have curves, thus the nonwoven laid scrim cannot be rigid in order to conform to the curved shape of boat hulls or aircraft wings. Obeshaw et al. further discloses in Fig 5 shows the sheets are wrapped over mandrewl in par. 49, wherein the sheet has to be flexible in order to be wrappable).
As to claim 2.    Krulic et al. discloses the nonwoven laid scrim fabric of claim 1, wherein:
the at least two carriers comprise a laid scrim (see e.g. netting fabric has two set of yarns in Fig 2, netting fabric also be added by employing unidirectional fiber in Par. 44.
As to claim 3.    Krulic et al. discloses the nonwoven laid scrim fabric of claim 1, wherein at least one of the at least one first assembly of filaments and the at least one second assembly of filaments of the angled scrim comprise organic filaments, inorganic filaments, or combination thereof (see e.g. see unidirectional fabric include filaments of boron, carbon, and fiberglass, and aramid, nylon, PBO, PEN, polyester and polyethylene polymers in Par. 26).
As to claim 9.    Krulic et al. discloses the nonwoven laid scrim fabric of claim 1, wherein each of the first and second angles lies within a range of values between 20 and 80 degrees (see e.g. The netting material fabric is laid at angles ranging from 0 degrees to 90 degrees with respect to the second layer of non-woven, unidirectional fabric, and preferably at an average angle of about 45 degrees with respect to said second layer of non-woven, unidirectional fabric in Par. 30).
As to claim 11.    Krulic et al. discloses the nonwoven laid scrim fabric of claim 1, wherein the first angle differs from the second angle by at least 5 degrees (see e.g. the second fabric web 16 being at an axial angle of 90 degrees relative to the first web 12 to form a multi-axial non-woven web in Par. 47).
As to claim 12.    Krulic et al. discloses the nonwoven laid scrim fabric of claim 1, wherein the first angle differs from the second angle by no more than 60 degrees (see e.g. In some applications, more than two coated filament yarn webs within a range of 0 degrees/90 degrees relative to each other may be cured employed as a reinforcement fabric and is within the scope of the present invention in Par. 60).
As to claim 16.    Krulic et al. discloses the nonwoven laid scrim fabric of claim 1, wherein the at least one carrier comprises the a coating to provide a bond between the at least one carrier and the angled scrim (see e.g. the netting holds the top layer of filament yarn in place as the liquid resin is applied and penetrates the fabric in Par. 15. the netting material held together by a polymeric adhesive coating in Par. 16, unidirectional fabric of filaments having coating and the layers of fabric being held by the adhesive between the first layer of fabric and the second layer of fabric in Par. 26. Thus there will also be coating between carrier 18 and angled scrim 12&16).
As to claim 18.    Krulic et al. discloses the nonwoven laid scrim fabric of claim 1, wherein the main direction and cross direction are perpendicular to each other (see e.g. Fig 2, non-woven yarns as laid-out relative to the machine direction of +90 degree/-90 degree in Par. 9. 0 degrees/90 degrees relative to a fabric-making machine in Par. 25. First layer of filament yarn is applied to form a +90 degrees/-90 degrees layer of adhesive film-covered filaments forming layered yarn fabric in Par. 9).
As to claim 20.    Krulic et al. discloses the nonwoven laid scrim fabric of claim 1, wherein a majority of the filaments of the at least one first assembly of filaments are oriented at the first angle (see e.g. 12 and 16 are at different angle relative to the main direction in Fig 2).
As to claim 23.    Krulic et al. discloses the nonwoven laid scrim fabric of claim 1, wherein a majority of the filaments of the at least one second assembly of filaments are oriented at the second angle (see e.g. the second fabric web 16 being at an axial angle of 90 degrees relative to the first web 12 to form a multi-axial non-woven web in Par. 47).
As to claim 29. Krulic et al. discloses the nonwoven laid scrim fabric of claim 1, wherein the at least one first assembly of filaments comprises:
a first assembly of filaments, wherein the first assembly of filaments comprises a plurality of filaments that are generally parallel to each other and that overlie the carrier at a negative value of the first angle(see e.g. 12 and 16 are at different angle relative to the main direction in Fig 2. If the carrier laid on the filament at 45 degree, because first filament cross the second filament at 90 degree, then the first assembly would be 45 degree, + or -, the second assembly would be also 45 degree, but would be – or + instead); and
a second assembly of filaments, wherein the second assembly of filaments
comprises a plurality of filaments that are generally parallel to each other and that overlie the carrier at a positive value of the first angle, and wherein the second assembly of filaments crosses over the first assembly of filaments at a first crossing angle (see e.g. Fig 2. discussion of claim 9-10, while one angled at +45 degree, the other one will angled at -45 degree. Because the second fabric web 16 being at an axial angle of 90 degrees relative to the first web 12 to form a multi-axial non-woven web in Par. 47)
As to claim 30.    Krulic et al. discloses the nonwoven laid scrim fabric of claim 29, wherein the first crossing angle is defined as (180 degrees - 2*(the absolute value of the first angle)), and wherein the first crossing angle lies within a range of values between 0 and 140 degrees(see e.g. discussion of claim 9-10, 29. The first crossing angle would be 90)
As to claim 31.    Krulic et al. discloses the nonwoven laid scrim fabric of claim 1, wherein the at least one second assembly of filaments comprises:
a first assembly of filaments, wherein the first assembly of filaments comprises a plurality of filaments that are generally parallel to each other and that overlie the carrier at a negative value of the second angle(see e.g. filaments 12 overlie the bottom carrier 18 in Fig 2); and
a second assembly of filaments, wherein the second assembly of filaments
comprises a plurality of filaments that are generally parallel to each other and that overlie the carrier at a positive value of the second angle, and wherein the second assembly of filaments crosses over the first assembly of filaments at a second crossing angle (see e.g. discussion of claim 9-10, 29).
As to claim 32.    Krulic et al. discloses the nonwoven laid scrim fabric of claim 31, wherein the second crossing angle is defined as (180 degrees - 2*(the absolute value of the second angle)), and wherein the second crossing angle lies within a range of values between 0 and 140 degrees (see e.g. discussion of claim 9-10, 29. The second crossing angle would be 90).
As to claim 35.    Krulic et al. discloses the nonwoven laid scrim fabric of claim 1, wherein the at least two carriers further comprise a third carrier overlying the angled scrim (see e.g. top 18 in Fig 2, furthermore, repeating the overlaying and liquid resin application steps to form a laid-up article of the thickness desired in Par. 52. thus additional unidirectional fabric web 12 & 16 in Fig 2 can be additionally laid underneath or above carriers, such as but not limited to unidirectional fabric underneath bottom carrier 18, or additional unidirectional fabric web 12 & 16 above top carrier 18 can be added, or additional unidirectional fabric web 12 & 16 in between carriers. In another word, as the result of repeating, there will be second angled scrim comprise third and fourth assembly of filaments, third carrier, third angled scrim comprise fifth and sixth assembly of filaments, fourth carrier and etc.).
As to claim 42.    Krulic et al. discloses the nonwoven laid scrim fabric of claim 35, wherein the third carrier is not stitched to the at least one first assembly of filaments or to the at least one second assembly of filaments of the angled scrim (see e.g. top 18 in Fig 2 is not stitched to the bottom layers, Krulic et al. discloses the netting holds the top layer of filament yarn in place as the liquid resin is applied and penetrates the fabric in Par. 15. Furthermore, repeating the overlaying and liquid resin application steps to form a laid-up article of the thickness desired in Par. 52. Thus as the result of repeating, there will be second angled scrim comprise third and fourth assembly of filaments, third carrier, third angled scrim comprise fifth and sixth assembly of filaments, fourth carrier and etc.).
As to claim 43.    Krulic et al. discloses the nonwoven laid scrim fabric of claim 35, wherein the at least two carriers further comprise a fourth carrier overlying the at least one first assembly of filaments, wherein the at least one second assembly of filaments overlies the third carrier (see e.g. repeating the overlaying and liquid resin application steps to form a laid-up article of the thickness desired in Par. 52. Thus as the result of repeating, there will be second angled scrim comprise third and fourth assembly of filaments, third carrier, third angled scrim comprise fifth and sixth assembly of filaments, fourth carrier and etc.).
As to claim 51.    Krulic et al. discloses the nonwoven laid scrim fabric of claim 1, wherein at least one of the angled scrim and the nonwoven laid scrim is symmetrical about an axis (see e.g. discussion of claim 9, The netting material fabric is laid at angles ranging from 0 degrees to 90 degrees with respect to the second layer of non-woven, unidirectional fabric, and preferably at an average angle of about 45 degrees with respect to said second layer of non-woven, unidirectional fabric in Par. 30. the second fabric web 16 being at an axial angle of 90 degrees relative to the first web 12 to form a multi-axial non-woven web in Par. 47. Thus the angle of the laid scrim would be + - 45 vs the carrier layer main direction. Thus symmetrical claim limitation is met).
As to claim 54. See discussion of claim 1, 
Furthermore, Krulic et al. additionally discloses a uni-directional fabric comprising a plurality of filaments (see e.g. repeating the overlaying and liquid resin application steps to form a laid-up article of the thickness desired in Par. 52, thus additional unidirectional fabric web 12 & 16 in Fig 2 can be additionally laid underneath bottom carrier 18, or additional unidirectional fabric web 12 & 16 above top carrier 18 can be added); wherein the first and second angles have distinct values(see e.g. the netting materials fabric is laid at angles ranging from 0 degrees to 90 degrees with respect to the second layer of non-woven, unidirectional fabric, and preferably at an average angle of about 45 degrees with respect to said second layer of non-woven, unidirectional fabric in Par. 30. Any other angle other than 45, the first and second angle will have distinct values). 

Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive. 
Applicant argues in page 9, Krulic et al. are directed to a non-woven, unidirectional multi-axial layered fabric for reinforcement of composite structures that provides for holding the non-woven yarns as laid-out by adhesion of polymeric adhesive applied to the non-woven yarns. See Abstract. Krulic et al. describe reinforcement fabric 10 having first non-woven, unidirectional fabric web 12 and second non-woven, unidirectional fabric web 16 as well as stabilizing netting 18. See paragraph [0047]. Krulic et al. disclose and are only concerned with separate non-woven, unidirectional fabric webs 12 and 16. See Fig. 2 and paragraph [0047]. The separate uni-directional fabric webs 12 and 16 only include "uni- directional" fiber, i.e. with clearly only one direction for the fibers of each separate first non-woven, uni-directional fabric web 12 and second non-woven, unidirectional fabric web 16. Obeshaw is introduced for a fiber reinforcement laminate. See pages 6-7 of the current Office Action. However, Obeshaw fails to make up for the deficiencies of the prior art. 
Applicant argues in page 9, Obeshaw is concerned with contoured structural members containing vibration damping mechanisms. The contoured structural members comprise composite or metal materials sandwiching a support or stabilizing structure. See Abstract. In particular, the composite material is a reinforced resin matrix material (RRMM), which is a resin matrix material (RMM) with continuous or discontinuous reinforcement material embedded in the resin matrix. See paragraph [0018]. In an embodiment, sheet molding compounds (SMCs) are used and are fully formulated ORMM compounds having discontinuous fiber reinforcement materials. The layers described in FIG. 2 and paragraph [0027] of Obeshaw are part of an organic resin matrix material (ORMM) that is a rigid structure of the reinforcement material embedded in a cured organic resin. 
Examiner respectfully disagrees:
Krulic et al. (US20060121805) discloses a nonwoven laid scrim fabric without stitching consists of (see e.g. non-woven, multi-axial, multi-later reinforcement fabric having upper and lower layers of netting in Par. 20, Fig 2):
at least two carriers comprising a 0/90 scrim, wherein the 0/90 scrim consists of(see e.g. two netting layer 18 in Fig 2 corresponds to the claimed two carriers, netting layer acts as a carrier layer in Par. 29, and netting can be nonwoven fabric in Par. 30, netting fabric also be added by employing unidirectional fiber in Par. 44, non-woven yarns as laid-out relative to the machine direction of +90 degree/-90 degree in Par. 9. 0 degrees/90 degrees relative to a fabric-making machine in Par. 25. First layer of filament yarn is applied to form a +90 degrees/-90 degrees layer of adhesive film-covered filaments forming layered yarn fabric in Par. 9):
a first set of yarns extending generally parallel to a main direction(see e.g. netting fabric has two set of yarns in Fig 2, netting fabric also be added by employing unidirectional fiber in Par. 44, 0 degrees/90 degrees relative to a fabric-making machine in Par. 25); and 
a second set of yarns extending generally parallel to a cross direction directly in contact with and generally perpendicular to the first set of yarns in the main direction(see e.g. netting fabric has two set of yarns in Fig 2, netting fabric also be added by employing unidirectional fiber in Par. 44, 0 degrees/90 degrees relative to a fabric-making machine in Par. 25), wherein the at least the first set of yarns comprises a same distance between adjacent yarns of the first set of yarns, the at least second set of yarns comprises a same distance between adjacent yarns of the second set of yarns, or combination thereof(see e.g. the spacing of the yarns in the netting material may be within the range of about 5 mm to about 75 mm in Par. 30. Krulic et al. does not require the spacing of the yarns in the netting to be variable, thus it would have been obvious for a person with ordinary skills in the art to pick the yarns that have same distance between adjacent yarns in order to create a netting has uniform strength at all directions); 

           
    PNG
    media_image1.png
    511
    525
    media_image1.png
    Greyscale

an angled scrim directly in contact with at least one carrier(see above Fig., furthermore 12&16 corresponds to the claimed angled scrim), the angled scrim consisting of an assembly of filaments at an off-angle measured relative to the cross direction between 5 and 85 degrees(see above Fig., furthermore the netting material fabric is laid at angles ranging from 0 degrees to 90 degrees with respect to the second layer of non-woven, unidirectional fabric, and preferably at an average angle of about 45 degrees with respect to said second layer of non-woven, unidirectional fabric in Par. 30, which is also discussed in claim 9,), wherein the assembly of filaments comprise at least one first assembly of filaments and at least one second assembly of filaments, wherein the at least one first assembly of filaments is oriented at a first angle, and the at least one second assembly of filaments is oriented at a second angle, wherein the first angle is different from the second angle(see e.g. above Fig. furthermore, 12 and 16 are at different angle relative to the main direction in Fig 2. If the carrier laid on the filament at 45 degree, because first filament cross the second filament at 90 degree, then the first assembly would be 45 degree, + or -, the second assembly would be also 45 degree, but would be – or + instead, which is also discussed in claim 29); and 
a coating to provide a bond between adjacent layers (see e.g. the applicant did not specify which layer. Examiner understand as each carrier can be considered as a layer, the angled scrim can be considered as a layer. Thus the coating can be in between carrier-carrier layers, carrier-scrim layers or scrim-scrim layers. The netting holds the top layer of filament yarn in place as the liquid resin is applied and penetrates the fabric in Par. 15, unidirectional fabric of filaments having coating and the layers of fabric being held by the adhesive between the first layer of fabric and the second layer of fabric in Par. 26, the netting material held together by a polymeric adhesive coating in Par. 16).
Krulic discloses it can repeat the overlaying and liquid resin application steps to form a laid-up article of the thickness desired in Par. 52. Thus it would have been obvious for person with ordinary skills in the art to add additional unidirectional fabric web 12 & 16 in Fig 2 underneath or above carriers.
Krulic does not explicitly disclose there are at least two angled scrims the at least first assembly of filaments comprises a plurality of filaments at a positive value and a negative value of the first angle, the at least second assembly of filaments comprises a plurality of filaments at a positive value and a negative value of the second angle, wherein the first angle is different from the second angle. 
In more details: Krulic does not discloses at least two angled scrims directly in contact with at least one carrier, the angled scrims consisting of an assembly of filaments at an off-angle measured relative to the cross direction between 5 and 85 degrees, wherein the assembly of filaments comprise at least one first assembly of filaments and at least one second assembly of filaments, wherein the at least one first assembly of filaments is oriented at a first angle, the at least first assembly of filaments comprises a plurality of filaments at a positive value and a negative value of the first angle and the at least one second assembly of filaments is oriented at a second angle, the at least second assembly of filaments comprises a plurality of filaments at a positive value and a negative value of the second angle, wherein the first angle is different from the second angle. 
In more details: Krulic does not discloses at least two angled scrims directly in contact with at least one carrier, the angled scrims consisting of an assembly of filaments at an off-angle measured relative to the cross direction between 5 and 85 degrees, wherein the assembly of filaments comprise at least one first assembly of filaments and at least one second assembly of filaments, wherein the at least one first assembly of filaments is oriented at a first angle, the at least first assembly of filaments comprises a plurality of filaments at a positive value and a negative value of the first angle and the at least one second assembly of filaments is oriented at a second angle, the at least second assembly of filaments comprises a plurality of filaments at a positive value and a negative value of the second angle, wherein the first angle is different from the second angle. 
Obeshaw et al. (US2002006523) discloses fiber reinforcement laminate (see e.g. Par. 21) is preferred use a plurality of layers with complementary orientations to balance intrinsic stresses in the layers.  To be complementary, the fibers in successive layers should be symmetric and balanced (e.g., by having the fibers offset from the sheet axis by equal and opposite amounts from one layer to another) as shown in FIG. 2 and Par. 27. The fibers can also be oriented to meet the design parameters of the component into which they are being incorporated, e.g., to optimize the structural strength against the expected load.  The fibers could be oriented at any suitable angle, including at angles ranging from about 0 to about 90 degrees, including in .+-.15, .+-.30, .+-.45, .+-.60, and .+-.75 degrees, or as otherwise known in the art(see e.g. Par. 27)


    PNG
    media_image2.png
    419
    762
    media_image2.png
    Greyscale

Obeshaw et al. in Fig 5 shows the sheets are wrapped over mandrel in par. 49. Thus it is expected that the sheet in Obeshaw is also flexible. 
Thus Krulic in view of Obeshaw et al. discloses the claim limitation and applicant’s argument is not persuasive. 

Applicant argues in page 9-10, Krulic et al. in combination with Obeshaw fail to teach, suggest, or disclose any nonwoven laid scrim fabric, wherein the nonwoven laid scrim fabric is flexible as claimed in independent claims 1 and 54. One of ordinary skill in the art clearly would understand that the non-woven, unidirectional fabric webs 12 and 16 of Krulic et al. do not include the claimed at least two angled scrims directly in contact with at least one carrier as claimed. Further, Obeshaw is only concerned with a rigid matrix material which requires the reinforcement material to be embedded in the resin matrix. In fact, Obeshaw cannot function as a contoured structural member without the reinforcement material embedded in a rigid resin matrix. 
Applicant argues in page 10, Krulic et al. and Obeshaw fail to teach all of the elements of independent claim 1. 
Applicant argues in page 10-11, Krulic et al. and Obeshaw fail to teach all of the elements of independent claim 54. 
Examiner respectfully disagrees:
Instant application discloses nonwoven laid scrims as they have been described here can be used to reinforce and to enhance the performance and lifespan of ultra-light and stiff structures, such as snowboards, snowshoes, skis, canoes, hockey sticks, boats, yachts, kayaks, surfboards, stand up paddleboards, wake boards, skate boards, and kite boards in Par. 66
Krulic et al. also disclose fabric, examples of articles which may be produced according to the present invention include sports equipment such as rackets and boat hulls, automobile panels, and aircraft wings and fuselage (see e.g. Par. 62). Boat and aircraft wing have curves, thus the nonwoven laid scrim cannot be rigid in order to conform to the curved shape of boat hulls or aircraft wings. Krulic also discloses an angled scrim directly in contact with at least one carrier (see above Fig., furthermore 12&16 corresponds to the claimed angled scrim, and is directly contact with carrier 18).
Obeshaw et al. in Fig 5 shows the sheets are wrapped over mandrel in par. 49. Thus it is expected that the sheet in Obeshaw is flexible.
Thus Both Krulic et al. and Obeshaw et al. discloses the nonwoven laid scrim fabric is flexible.
Thus applicant’s argument is not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Manley et al. (US 20060192373), Palmer et al. (US5809508), Provost et al. (US20080113152). Peck et al. (US20060029807).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONG GUO whose telephone number is (571)272-3066. The examiner can normally be reached M, Tue, Thur 8-5, Wed 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 5712728519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONG GUO/Examiner, Art Unit 1783